Citation Nr: 0605462	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-35 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a right 
knee strain.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The appellant had four weeks of Reserve Officer Training 
Corps field training ending July 20, 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the appellant service connection for 
residuals of a right knee strain.

The Board notes that the appellant was scheduled to appear 
before a Veterans Law Judge at the RO in December 2004.  The 
appellant failed to appear for his hearing, and did not 
thereafter request that his hearing be rescheduled.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The appellant currently has no chronic right knee 
disability related to an injury in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
knee strain have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in October 2001, after the enactment of the VCAA.  
An RO letter dated in December 2001, before the original 
adjudication of the claim, provided the appellant the notice 
required under the VCAA and the implementing regulations.  By 
this letter, the appellant was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the appellant was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the appellant.  Further, a 
January 2005 RO letter requested that the appellant submit 
any evidence in his possession that pertained to the claim.  
Clearly, from submissions by and on behalf of the appellant, 
he is fully conversant with the legal requirements in this 
case.  Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The appellant had a four-week period of Air Force Reserve 
Officer Training Corps (AFROTC) field training ending in July 
1999.

The appellant's service medical records show that in July 
1999, he was placed on physical profile of limited activity 
because of a right knee strain.

In the appellant's October 2001 claim for service connection 
for residuals of a right knee strain, he stated that while he 
was participating in AFROTC field training, he was injured 
when he fell awkwardly on his leg.  He sustained a serious 
injury to his right knee and continued to have knee pain 
regularly.

In December 2001, the appellant underwent a VA examination 
wherein he stated that he injured his right knee during 
AFROTC training when he hyperextended the knee.  Since that 
time, he had pain in the right knee, which was constant.  The 
appellant stated that he had an X-ray and magnetic resonance 
imaging (MRI) conducted of the knee by a private hospital, 
which he believed showed some effusion.  The December 2001 
diagnosis was normal knee examination.  The VA examiner then 
opined that the appellant's right knee pain was likely 
related to his previous injury.  There was no indication in 
the report that the veteran's claims folder had been reviewed 
in conjunction with the examination.

In May 2005, the appellant was scheduled for a VA examination 
for which he failed to report.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1131.  Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Court or Appeals for Veterans Claims (Court) 
has consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

After review of the evidence of record, the Board finds that 
service connection for the appellant's residuals of a right 
knee strain is not warranted.  As such, the Board notes that 
the diagnosis from the appellant's December 2001 VA 
examination was a normal knee examination.  Although the VA 
examiner noted that the appellant had right knee pain that 
was likely related to his previous injury, the Court has held 
that pain alone without an underlying disorder is not a 
disability under 38 U.S.C.A. § 1131 (West 2002) for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); see Evans v. West, 
12 Vet. App. 22, 31-32 (1998).  In addition, the examiner did 
not review the claims folder as part of the examination, and 
based his assessment on a history related by the veteran.  
The Court has repeatedly and forcefully held that the Board 
is not required to accept medical opinions that are based 
upon the claimant's recitation of medical history.  (See 
Owens v. Brown, 7 Vet. App. 429 (1995) [Board not bound to 
accept physicians' opinions based on claimant's recitation of 
events].  Although VA's 2005 letter to the veteran requested 
additional information, the appellant has not submitted any 
additional medical evidence to show that he has a current 
disability.  "The duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
Therefore, as the preponderance of the evidence is against 
the appellant's claim, the Board must find that service 
connection for residuals of a right knee strain is not 
warranted.


ORDER

Entitlement to service connection for residuals of a right 
knee strain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


